

Exhibit 10.3
 
[Bridge Capital Holdings Letterhead]
 
December 17, 2008
 
Carpenter Fund Manager GP, LLC
5 Park Plaza, Suite 950
Irvine, CA  92614
 
Re:  Management Rights
 
Gentlemen:
 
This letter will confirm our agreement that pursuant to and effective as your
purchase of 300,000 shares of convertible preferred stock of Bridge Capital
Holdings (the “Company”), Carpenter Fund Manager GP, LLC (“Carpenter”), acting
on behalf of each of the Carpenter Community BancFund, L.P., Carpenter Community
BancFund-A, L.P., and the Carpenter Community BancFund-CA, L.P. (collectively,
the “Investors”), shall be entitled to the following contractual management
rights, in addition to any rights to non-public financial information,
inspection rights and other rights specifically provided to all investors in the
current financing if Carpenter is not represented on the Company’s Board of
Directors in its capacity as general partner of the Investors:
 
1.           Carpenter shall be entitled to consult with and advise management
of the Company on significant business issues, including management’s proposed
annual operating plans, and management will meet with the Investors regularly
during each year at the Company’s facilities at mutually agreeable times for
such consultation and advice and to review progress in achieving said plans.
 
2.           Carpenter may examine the books and records of the Company and
inspect its facilities and may request information at reasonable times and
intervals concerning the general status of the Company’s financial condition and
operations, provided that access to trade secrets need not be provided.
 
3.  If Carpenter is not represented on the Company’s Board of Directors in its
capacity as general partner of the Investors, the Company shall make available
to a representative of Carpenter copies of all notices, minutes, consents and
other material that the Company provides to its directors, except that the
representative may be excluded from access to any material or meeting or portion
thereof if the Company believes, upon advice of counsel, that such exclusion is
reasonably necessary to preserve the attorney-client privilege, to protect trade
secrets, or to comply with applicable law or regulation regarding the
confidentiality of the contents of reports of examination prepared by the
Federal Reserve Board or the Office of the Comptroller of the Currency, or for
other similar reasons.  Upon reasonable notice and at a scheduled meeting of the
Board of Directors or such other time, if any, as the Board of Directors may
determine in its sole discretion, such representative may address the Board of
Directors with respect to Carpenter’s concerns regarding significant business
issues facing the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Carpenter agrees, and any representative of Carpenter will agree, to hold in
confidence and trust and not disclose any confidential information provided to
or learned by it in connection with its rights under this letter.
 
The rights described herein shall terminate and be of no further force or effect
when the Investors no longer hold securities representing more than 5% of the
outstanding common stock of the Company or any successor organization (counting
as shares owned by the Investors all shares into which the convertible preferred
shares are convertible and assuming to the extent Investors shall purchase any
additional shares of common stock, any later such additional purchases shall be
deemed to be shares for purposes of determining the outstanding
percentage).  The confidentiality provisions hereof will survive any such
termination.
 
Very truly yours,
 
Bridge Capital Holdings
   
By:
/s/ Daniel P. Myers
Title:
President and CEO

 
AGREED AND ACCEPTED:
 
CARPENTER COMMUNITY BANCFUND, L.P.,
CARPENTER COMMUNITY BANCFUND-A, L.P.,
CARPENTER COMMUNITY BANCFUND-CA, L.P.
By:
CARPENTER FUND MANAGER GP, LLC
Their:
General Partner
       
/s/ James B. Jones
 
By:
James B. Jones
 
Its:
Managing Member

 
 
2

--------------------------------------------------------------------------------

 
 